Case 20-12531-amc      Doc 13     Filed 06/29/20 Entered 06/29/20 08:39:19     Desc Main
                                  Document     Page 1 of 1




                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Claudel Pierre-Louis                         CHAPTER 13
                              Debtor(s)
                                                    BKY. NO. 20-12531 AMC


                 ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

 To the Clerk:

        Kindly enter my appearance on behalf of U.S. BANK NATIONAL ASSOCIATION,
 (TRUSTEE FOR THE PENNSYLVANIA HOUSING FINANCE AGENCY) and index same
 on the master mailing list.


                                                   Respectfully submitted,
                                               /s/ Rebecca A. Solarz Esquire
                                               Rebecca A Solarz, Esquire
                                               Kevin G. McDonald, Esquire
                                               KML Law Group, P.C.
                                               701 Market Street, Suite 5000
                                               Philadelphia, PA 19106-1532
                                               (215) 627-1322
